DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “chassis” in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Appasamy et al. (US 9,365,244) in view of Kim (US 2010/0001552).
Regarding claims 1 & 11, Appasamy et al disclose a cowl cross bar assembly (1) having first (11) and second (12) pipes which are hollow and disposed laterally inside a chassis (col 6, lines 43-45 discloses the hollow feature, while the chassis is inherent in any vehicle) and a pipe stiffener (20).
Even though Appasamy et al only disclose a single pipe stiffener (20), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the one pipe stiffener can be two shorter pipe stiffeners since there are insubstantial differences between the one pipe stiffener of Appasamy et al and two shorter pipe stiffeners as claimed.

Appasamy et al disclose connecting flanges (3,4) for connecting the cowl cross bar assembly (1) to the body of a vehicle, e.g. the A-pillars. Appasamy et al do not disclose pipe caps.
However, Kim teaches an alternate method of connecting a cowl cross bar assembly to the sides of the vehicle (Paragraph 0035) having pipe caps (350).
It would have been obvious…fill in the rest….to utilize an alternate mounting method having pipe caps in order to mount the cowl cross bar assembly to the sides of the vehicle so as to increase the rigidity of the assembly and limit deformation in case of vehicle collision (Paragraph 0010 of Kim).

	Regarding claim 2, Appasamy et al as modified shows in Figure 5 pipe stiffeners having the same cross-sectional shapes as both pipes (11,12).

Regarding claim 3, Appasamy et al as modified disclose the pipe stiffeners are made from polypropylene (Column 6, lines 32-35).

Regarding claim 4, Appasamy et al as modified disclose pipe stiffeners have lengths smaller than the lengths of the first and second pipes (11,12). See column 4, lines 23-27.

Regarding claim 5, Appasamy et al as modified by Kim shows in figure 3 pipe cap having a head portion (350) and a concave portion (351).

Allowable Subject Matter
Claims 6-10 & 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schmieder et al. disclose a tube crossbeam.  Kong discloses a cowl cross member.  Someya et al. disclose a brace fastening structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNSURRAYE WESTBROOK whose telephone number is (571)270-7820. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 5712726659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612                                                                                                                                                                                                        
/SUNSURRAYE WESTBROOK/
Examiner Art Unit 3612